Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-13, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh (US 20130256770 A1).
Regarding claim 1, Huh discloses a semiconductor device (Fig. 83B), comprising: a substrate (1) including a recess (TR); a gate insulation layer (24) on a surface of the recess; a first gate pattern (528a) on the gate insulation layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (534) on the first gate pattern in the recess, the second gate pattern including a material having a work function different from a work function of the first gate pattern (“work function” [0028]); a capping insulation pattern (545ʹ) on the second gate pattern, the capping insulation pattern filling an upper portion of the recess; a leakage blocking oxide layer (539a) on the gate insulation layer at an upper sidewall of the recess above an upper surface of the first gate pattern, the leakage blocking oxide layer contacting a sidewall of the capping insulation pattern; and impurity regions (12) in the substrate and adjacent to the upper sidewall of the recess, each of the impurity regions having a lower surface higher than the upper surface of the first gate pattern (indicated by reference lines), wherein the leakage blocking oxide layer includes a silicon oxide (“silicon oxide” [0166]).
Illustrated below is Fig. 83B of Huh.

    PNG
    media_image1.png
    326
    462
    media_image1.png
    Greyscale

Regarding claim 3, Huh discloses a semiconductor device (Fig. 83B), wherein the leakage blocking oxide layer is on a surface of the gate insulation layer above an upper surface of the second gate pattern, and also on the upper surface of the second gate pattern.
Regarding claim 5, Huh discloses a semiconductor device (Fig. 83B), wherein the leakage blocking oxide layer is only on a surface of a portion of the gate insulation layer above an upper surface of the first gate pattern.
Regarding claim 7, Huh discloses a semiconductor device (Fig. 83B), wherein the first gate pattern includes a barrier metal pattern (525) contacting the gate insulation layer and a metal pattern (528a) on the barrier metal pattern.
Regarding claim 8, Huh discloses a semiconductor device (Fig. 83B), wherein the metal pattern includes tungsten (“tungsten” [0222]).
Regarding claim 9, Huh discloses a semiconductor device (Fig. 83B), wherein a difference between the work function of the second gate pattern and a work function of the impurity region (shown as source/drain region, Fig. 15B) is less than a difference between the work function of the first gate pattern and a work function of the impurity region (“difference…less than a difference” [0024]).
Regarding claim 10, Huh discloses a semiconductor device (Fig. 83B), wherein the second gate pattern includes polysilicon doped with impurities (“P-type poly-Si” [0215]).
Regarding claim 11, Huh discloses a semiconductor device (Fig. 83B), further comprising a barrier interface layer (530) between the first gate pattern and the second gate pattern.
Regarding claim 12, Huh discloses a semiconductor device (Fig. 83B), wherein the barrier interface layer includes a nitride of a metal material included in the first gate pattern ([0222]).
Regarding independent claim 13, Huh discloses a semiconductor device (Fig. 83B), comprising: a substrate (1) including a recess (TR); a gate insulation layer (24) on a surface of the recess; a first gate pattern (528a) on the gate insulation layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (534) on the first gate pattern in the recess, the second gate pattern including polysilicon doped with impurities (“P-type poly-Si” [0215]); a leakage blocking oxide layer (539a) on a portion of the gate insulation layer above an upper surface of the second gate pattern, and also on the upper surface of the second gate pattern; a capping insulation pattern (545ʹ) on the leakage blocking oxide layer, the capping insulation pattern filling an upper portion of the recess; and impurity regions (12) in the substrate adjacent to an upper sidewall of the recess, each of the impurity regions having a lower surface higher than an upper surface of the first gate pattern (indicated by reference lines), wherein the leakage blocking oxide layer includes a silicon oxide (“silicon oxide” [0166]).
Regarding independent claim 17, Huh discloses a semiconductor device (Fig. 83B), comprising: a substrate (1) including an isolation region (5) and an active region (9); a recess (TR) in the substrate, and the recess extending in a first direction (into the page, similarly shown as GS in Fig. 1); a gate insulation layer (24) on a surface of the recess; a first gate pattern (528a) on the gate insulation layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (534) on the first gate pattern in the recess, the second gate pattern including a material having a work function different from a work function of the first gate pattern (“work function” [0028]); a capping insulation pattern (545ʹ) on the second gate pattern, the capping insulation pattern filling an upper portion of the recess; a leakage blocking oxide layer (539a) on a portion of the gate insulation layer on an upper sidewall of the recess above an upper surface of the first gate pattern, the leakage blocking oxide layer contacting at least a sidewall of the capping insulation pattern; a first impurity region (12 on left of TR) and a second impurity region (12 on right of TR) in the substrate adjacent to the upper sidewall of the recess, each of the first and second impurity regions having a lower surface higher than the upper surface of the first gate pattern (indicated by reference lines); a bit line structure (69, Fig. 2) electrically connected to the first impurity region ([0359]); and a capacitor (98) electrically connected to the second impurity region, wherein the leakage blocking oxide layer includes a silicon oxide (“silicon oxide” [0166]).
Regarding claim 19, Huh discloses a semiconductor device (Fig. 83B), wherein the first gate pattern includes: a barrier metal pattern (525) contacting the gate insulation layer, and a metal pattern (528a) on the barrier metal pattern.
Regarding claim 20, Huh discloses a semiconductor device (Fig. 83B), wherein a difference between the work function of the second gate pattern and a work function of each of the first and second impurity regions (shown as source/drain region, Fig. 15B) is less than a difference between the work function of the first gate pattern and a work function of each of the first and second impurity regions (“difference…less than a difference” [0024]).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20210320008 A1).
Regarding independent claim 13, Kim discloses a semiconductor device (Fig. 5K), comprising: a substrate (11) including a recess (15); a gate insulation layer (16) on a surface of the recess; a first gate pattern (17) on the gate insulation layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (19) on the first gate pattern in the recess, the second gate pattern including polysilicon doped with impurities (“low work function polysilicon” [0095], ); a leakage blocking oxide layer (20, bottom oxide of ONO stack, [0097]) on a portion of the gate insulation layer above an upper surface of the second gate pattern, and also on the upper surface of the second gate pattern; a capping insulation pattern (20, nitride and top oxide of ONO stack [0097]) on the leakage blocking oxide layer, the capping insulation pattern filling an upper portion of the recess; and impurity regions in the substrate (22) adjacent to an upper sidewall of the recess, each of the impurity regions having a lower surface higher than an upper surface of the first gate pattern, wherein the leakage blocking oxide layer includes a silicon oxide ([0097]).
Illustrated below is Fig. 5K of Kim.

    PNG
    media_image2.png
    477
    360
    media_image2.png
    Greyscale

Regarding claim 22, Kim discloses a semiconductor device (Fig. 5K), further comprising a barrier interface layer (18) between the first gate pattern and the second gate pattern, wherein the barrier interface layer directly contacts the gate insulation layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huh as applied to claims 3 and 1 or 13 above, and further in view of Lee (US 20200043799 A1).
Regarding claim 4, Huh discloses a semiconductor device (Fig. 83B), wherein: a first portion of the leakage blocking oxide layer on the surface of the gate insulation layer has a first thickness in a horizontal direction, and a second portion of the leakage blocking oxide layer on the upper surface of the second gate pattern has a second thickness in a vertical direction, the second thickness being greater than the first thickness.
Huh fails to teach the second thickness being greater than the first thickness.  However, Huh clearly discloses the leakage blocking oxide layer is a dielectric (“silicon oxide” [0166]) formed by atomic layer deposition (“ALD process” [0610]).
Lee teaches a known technique of forming a dielectric layer (401, Fig. 4A) in the same way as Huh using atomic layer deposition (“pulse”, “precursor” [0076]).  Lee further teaches deposition pressure is a variable optimized for the overall deposition process ([0077]) and that differences between the first thickness (T3) and the second thickness (T2) may vary as a result of varying deposition pressure ([0077]).
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed second thickness being greater than the first thickness because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 
Therefore, it would have been obvious to one of ordinary skill in the art of making a semiconductor device to determine the workable or optimal value for the claimed second and first thicknesses through routine experimentation and optimization to obtain optimal or desired device performance because the claimed relative thicknesses are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. Moreover, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).
Regarding claim 15, Huh discloses a semiconductor device (Fig 83B), wherein: a first portion of the leakage blocking oxide layer on a surface of the gate insulation layer has a first thickness in a horizontal direction, and a second portion of the leakage blocking oxide layer on the upper surface of the second gate pattern has a second thickness in a vertical direction.
Huh fails to teach the second thickness being greater than the first thickness.  However, Huh clearly discloses the leakage blocking oxide layer is a dielectric (“silicon oxide” [0166]) formed by atomic layer deposition (“ALD process” [0610]).
Lee teaches a known technique of forming a dielectric layer (401, Fig. 4A) in the same way as Huh using atomic layer deposition (“pulse”, “precursor” [0076]).  Lee further teaches deposition pressure is a variable optimized for the overall deposition process ([0077]) and that differences between the first thickness (T3) and the second thickness (T2) may vary as a result of varying deposition pressure ([0077]).
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed second thickness being greater than the first thickness because it is routine optimization within a prior art condition. Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 
Therefore, it would have been obvious to one of ordinary skill in the art of making a semiconductor device to determine the workable or optimal value for the claimed second and first thicknesses through routine experimentation and optimization to obtain optimal or desired device performance because the claimed relative thicknesses are a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. Moreover, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966).
Claims 1, 11, 17, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu (US 10734394 B2).
Regarding claim 1, Kim discloses a semiconductor device (Fig. 5K) semiconductor device, comprising: a substrate (11) including a recess (15); a gate insulation layer (16) on a surface of the recess; a first gate pattern (17) on the gate insulation layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (19) on the first gate pattern in the recess, the second gate pattern including a material having a work function (“low work function” [0095]) different from a work function of the first gate pattern (“high work function” [0086]); a capping insulation pattern (20, nitride and top oxide of ONO stack [0097]) on the second gate pattern, the capping insulation pattern filling an upper portion of the recess; a leakage blocking oxide layer (20, bottom oxide of ONO stack, [0097]) on the gate insulation layer at an upper sidewall of the recess above an upper surface of the first gate pattern; and impurity regions (21, 22) in the substrate and adjacent to the upper sidewall of the recess, each of the impurity regions having a lower surface higher than the upper surface of the first gate pattern, wherein the leakage blocking oxide layer includes a silicon oxide ([0097]).
Kim fails to expressly teach the leakage blocking oxide layer contacting a sidewall of the capping insulation pattern.  More specifically, Kim fails to illustrate the shape of the leakage blocking oxide layer and the capping layer with respect to each other.  However, Kim clearly teaches these layers as an oxide-nitride-oxide structure (ONO, [0097]) formed on a recessed horizontal surface (top of 19) between two vertical surfaces (inner sidewalls of 16).  Kim further teaches the ONO structure functions as a dielectric (“dielectric” [0097]).
Liu teaches an ONO structure in the same field of endeavor (Fig. 9), wherein the ONO structure (902) is formed on a recessed horizontal surface (top of 602) between two vertical surfaces (inner sidewalls of at least 210).  Liu further teaches the ONO structure functions as a dielectric (“dielectric” Col. 14, lines 4-17).
One of ordinary skill in the art could have substituted the ONO structure of Liu (Fig. 9) in place of the comparable known ONO structure of Kim (Fig. 5K).  Doing so would result in an ONO structure having horizontal portions and vertical portions (i.e. a sidewall), thus having the leakage blocking oxide layer contacting a sidewall of the capping insulation pattern.  The results would have been predictable, because both ONO structures function as dielectrics.  Therefore, the claimed leakage blocking oxide layer and capping insulation pattern configuration would have been obvious because this known configuration would have obtained predictable results.
Illustrated below is Fig. 9 of Liu.

    PNG
    media_image3.png
    259
    682
    media_image3.png
    Greyscale

Regarding claim 11, Kim in view of Liu discloses a semiconductor device (Kim, Fig. 5K), further comprising a barrier interface layer (18) between the first gate pattern and the second gate pattern.
Regarding claim 21, Kim in view of Liu discloses a semiconductor device (Kim, Fig. 5K), wherein the barrier interface layer directly contacts the gate insulation layer.
Regarding independent claim 17, Kim discloses a semiconductor device (Fig. 5K), comprising: a substrate (11) including an isolation region (12) and an active region (13); a recess (15) in the substrate, and the recess extending in a first direction (into the page, similarly shown as 105 in Fig. 1); a gate insulation layer (16) on a surface of the recess; a first gate pattern (17) on the gate insulation layer, the first gate pattern filling a lower portion of the recess; a second gate pattern (19) on the first gate pattern in the recess, the second gate pattern including a material having a work function (“low work function” [0095]) different from a work function of the first gate pattern (“high work function” [0086]); a capping insulation pattern (20, nitride and top oxide of ONO stack [0097]) on the second gate pattern, the capping insulation pattern filling an upper portion of the recess; a leakage blocking oxide layer (20, bottom oxide of ONO stack, [0097]) on a portion of the gate insulation layer on an upper sidewall of the recess above an upper surface of the first gate pattern; a first impurity region (21) and a second impurity region (22) in the substrate adjacent to the upper sidewall of the recess, each of the first and second impurity regions having a lower surface higher than the upper surface of the first gate pattern; a bit line structure (52) electrically connected to the first impurity region; and a capacitor (64) electrically connected to the second impurity region, wherein the leakage blocking oxide layer includes a silicon oxide ([0097]).
Kim fails to expressly teach the leakage blocking oxide layer contacting at least a sidewall of the capping insulation pattern.  More specifically, Kim fails to illustrate the shape of the leakage blocking oxide layer and the capping layer with respect to each other.  However, Kim clearly teaches these layers as an oxide-nitride-oxide structure (ONO, [0097]) formed on a recessed horizontal surface (top of 19) between two vertical surfaces (inner sidewalls of 16).  Kim further teaches the ONO structure functions as a dielectric (“dielectric” [0097]).
Liu teaches an ONO structure in the same field of endeavor (Fig. 9), wherein the ONO structure (902) is formed on a recessed horizontal surface (top of 602) between two vertical surfaces (inner sidewalls of at least 210).  Liu further teaches the ONO structure functions as a dielectric (“dielectric” Col. 14, lines 4-17).
One of ordinary skill in the art could have substituted the ONO structure of Liu (Fig. 9) in place of the comparable known ONO structure of Kim (Fig. 5K).  Doing so would result in an ONO structure having horizontal portions and vertical portions (i.e. a sidewall), thus having the leakage blocking oxide layer contacting at least a sidewall of the capping insulation pattern.  The results would have been predictable, because both ONO structures function as dielectrics.  Therefore, the claimed leakage blocking oxide layer and capping insulation pattern configuration would have been obvious because this known configuration would have obtained predictable results.
Regarding claim 23, Kim in view of Liu discloses a semiconductor device (Kim, Fig. 5K), further comprising a barrier interface layer (18) between the first gate pattern and the second gate pattern, wherein the barrier interface layer directly contacts the gate insulation layer.
Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 11-12) that Huh does not teach, suggest, or render obvious at least, for example, the feature of “wherein the leakage blocking oxide layer includes a silicon oxide” recited in amended claim 1.  Applicant makes similar arguments for claims 13 and 17 with respect to the leakage blocking oxide layer.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  The material of the leakage blocking layer is not different from the material taught by Huh.  The previous Office Action relied upon [0144] to teach a metal oxide.  However, Huh provides a plurality of well known materials suitable for the leakage blocking layer; the plurality further including silicon oxide (“silicon oxide” [0166]).
Applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817